DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 and 9-20 are pending, claims 10-20 having been withdrawn.  Applicant's response dated June 6, 2022 is acknowledged.

Election/Restrictions
As discussed in the previous Office Actions, previous claim 8 (now cancelled) was withdrawn.  In the Final Office Action dated 11/17/2020, previous claim 8 was withdrawn as being directed to an invention that is independent or distinct from the invention originally claimed (see Final Office Action dated 11/17/20 page 2; see also Applicant’s claim listings dated 1/16/21 and 6/29/21 indicating claim 8 as withdrawn).  Applicant’s claim listing dated 12/8/21 attempted to indicate that claim 8 was “Previously Amended” and not “Withdrawn;” however, the Non-Final Office Action dated 3/9/22 indicated that the claim status identifier was incorrect and that claim 8 is withdrawn.
Applicant’s most recent amendments have incorporated most of the limitations of claim 8 into claim 1 and cancelled claim 8.  Since the incorporated limitations are directed to the withdrawn recitations of withdrawn claim 8, claim 1 along with its dependent claims are now withdrawn from consideration as being directed to a non-elected invention (see Final Office Action dated 11/17/20 for the Restriction analysis).  Per the Final Office Action dated 11/17/20 analysis, claim 1 as amended appears to be directed to a related product (see Restriction Requirement dated 4/28/20, paragraph 4).  Furthermore, said ducted output structure recited in amended claim 1 is also considered a separate species from the shower/reservoir configuration in the original claims (compare Figure 4 and Figure 7).    The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 1 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  Therefore, claims 1-7 and 9 are withdrawn from consideration.
Claims 1-7 and 9-20 are withdrawn.  No claims directed to an elected invention are pending.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714